Citation Nr: 0028476	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  99-01 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for post-
traumatic degenerative joint disease of the left knee, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased disability rating for a scar 
of the left knee, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.

This case comes before the Board of Veterans' Appeals (Board) 
by means of an April 1998 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein an increased disability 
rating for a left knee scar with arthritis was denied.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  Post-traumatic degenerative arthritis of the left knee is 
manifested by complaints of stiffness, pain, and tenderness.  

3.  Ankylosis of the left knee and nonunion of the tibia and 
fibula are not shown; range of motion is recorded from 0 
degrees of extension to 121 degrees of flexion.  

4.  The veteran's left knee scarring does not result in 
additional limitation of function of the left knee and more 
than one scar is not shown to be tender and painful.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for post-traumatic 
degenerative joint disease of the left knee, currently rated 
as 20 percent disabling, are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5256, 5257, 5260, 5261, 5262 (1999).

2.  The criteria for an increased rating for scars of the 
left knee, currently evaluated as 10 percent disabling, are 
not met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, § 4.118 Diagnostic Codes 7804, 7805  (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992). Accordingly, the Board 
finds that the veteran's claims for increased disability 
ratings are "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991); that is, he has presented 
claims that are plausible.  He has not alleged that any 
records of probative value that may be obtained and which 
have not already been associated with his claims folder are 
available.  The Board accordingly finds that the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1999).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6 (1999).  It should also be noted that use of 
terminology such as "mild" or "moderate" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

Service connection for a left knee scar was established by 
means of an October 1949 rating action as service medical 
records indicate that the veteran lacerated his left knee 
while on active duty.  A noncompensable disability rating was 
assigned effective April 1, 1946, the date the veteran filed 
his claim.  By means of an August 1990 rating action, a 10 
percent disability evaluation was assigned for the veteran's 
left knee scar with arthritis, effective February 27, 1990.  

In April 1998, the RO issued a rating decision denying an 
increased disability rating in excess of 10 percent for the 
veteran's service connected left knee disability.  The 
veteran appeals this rating action and claims that his left 
knee disability is more severe than currently evaluated and 
that an increased disability rating is warranted. 

During the pendency of this appeal, an October 1998 rating 
decision separated the veteran's service connected left knee 
disability into a scar of the left knee, rated as 10 percent 
disabling; and scar of the left knee with arthritis, rated as 
10 percent disabling, effective November 18, 1997, the date 
the veteran filed his claim for increased compensation.  
Accordingly, a 20 percent combined service disconnected 
disability rating was assigned, effective November 18, 1997.  
In addition, by means of a March 1999 rating decision an 
increased disability rating of 20 percent was assigned for 
post-traumatic degenerative joint disease of the left knee, 
effective November 18, 1997.  When combined with his service 
connected left knee scar, the veteran's combined service 
connected disability rating was 30 percent, effective 
November 18, 1997.  As neither the October 1998, nor the 
March 1999 rating decision, constitute a full grant of 
benefits sought on appeal, his claim remains open.

The Board notes that the veteran's claim has been 
reclassified, herein, as two separate claims: (1) entitlement 
to an increased rating for post-traumatic changes of the left 
knee, and (2) entitlement to an increased rating for a left 
knee scar.  The Board notes that the veteran is not 
prejudiced by this clarification of the issue.  Bernard v. 
Brown, 4 Vet App 384 (1993).

A.  Left Knee Arthritis

After a review of the evidence, the Board finds that the 
criteria for an increased rating for left knee arthritis in 
excess of 20 percent are not met.  Accordingly, the veteran's 
claim fails.

Under the Schedule, degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5200 etc.).   Knee 
disabilities may also be rated under Diagnostic Codes 5256 to 
5274 of the Schedule.  Under Diagnostic Code 5257, a 20 
percent disability rating contemplates moderate recurrent 
subluxation or lateral instability of the knee.  A 30 percent 
disability evaluation is appropriate for severe recurrent 
subluxation or lateral instability of the knee. 

Ratings based on limitation of motion of the knee are found 
in Diagnostic Codes 5256, 5260, and 5261.  Under Diagnostic 
Code 5256, a 30 percent disability evaluation is appropriate 
for ankylosis of the knee at a favorable angle in full 
extension, or in slight flexion between 0 and 10 degrees.  
Under Diagnostic Code 5260, a 20 percent disability rating is 
appropriate for limitation of leg flexion to 30 degrees while 
a 30 percent disability rating is appropriate for limitation 
of leg flexion to 15 degrees.  Similarly, under Diagnostic 
Code 5261, limitation of extension to 15 degrees warrants a 
20 percent disability rating while limitation of extension to 
20 degrees warrants a 30 percent disability rating. 

Under Diagnostic Code 5262, a 20 percent disability 
evaluation for malunion of the tibia and fibula with moderate 
knee or ankle disability.  A 30 percent disability rating is 
warranted for malunion of the tibia and fibula with marked 
knee or ankle disability. 

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).  
A February 1990 private medical record indicates that the 
veteran had tenderness along the medial aspect of the left 
knee with some grating noted on passive range of motion.  X-
ray findings showed hypertrophic arthritic changes about the 
knee including the patella with no abnormality identified 
otherwise.  Diagnosis was post-traumatic arthritis of the 
left knee with limitation range of motion and moderate to 
severe pain.  

The veteran reported for a July 1990 VA examination.  He was 
ambulatory and used a cane. He complained of pain almost all 
the time in his left knee.  He indicated that he could not 
walk more than a few blocks without stopping.  The examiner 
noted moderate soft tissue swelling of the left knee compared 
to the right.  He had two surgical scars measuring 2 inches 
and 1.5 inches on the medial aspect of his left knee.  Range 
of motion was limited from 0 to 100/140 degrees.  Crepitation 
was noted; however, his knee was stable.  Diagnosis was 
history of severe trauma to left knee, status post surgery 
with residuals.  X-ray findings showed moderate 
tricompartmental degenerative arthritis.  

A February 1998 VA joints examination report indicates that 
the veteran complained of pain, weakness, stiffness, 
swelling, heat and redness, instability, "locking," 
fatigability, and lack of endurance.  He was not taking any 
medication.  He reported occasional flare-ups with a 
precipitating factor of overuse.  An alleviating factor is 
rest.  He wore two ACE bandages on his left knee, but did not 
use a cane or brace.  He sold insurance for 31 years before 
retiring in 1977.  He indicated that he did some "grill 
cooking" part-time.  The examiner noted that there was some 
objective evidence of weakness and tenderness with slight 
guarding of movement.  There was no painful movement, edema, 
effusion, instability, redness, heat or abnormal movement.  
The veteran walked with an unassured gait when he took his 
ACE bandage off.  Ankylosis was not present and he used no 
prosthesis.  Range of motion was recorded as 0 to 121 degrees 
on the left with good stability.  A diagnosis of post-
traumatic degenerative joint disease of the left knee with 
functional loss, but not due to pain, is indicated.  

An August 1998 private medical record indicates that the 
veteran complained of persistent left knee pain on 
ambulation.  He denied any locking or catching about the 
knee, but reported tenderness on weight bearing and activity.  
He denied other complaints.  Physical examination revealed 
significant crepitance over the undersurface of the patella 
on active range of motion.  There was tenderness over both 
the medial and lateral joint lines to palpation.  There was 
no erythema, warmth, or effusion about the knee.  The knee 
was stable to varus/valgus stress testing.  He had a 2+ 
dorsalis pulse distally.  There was no anterior/posterior 
drawer instability about the knee or Lachman's instability.  
X-ray findings showed loss of joint space with bone on bone 
articulation about the left knee and significant sclerosis 
and osteoarthrosis.  A total knee replacement was indicated 
as the definitive option for relief should pain persist and 
affect his quality of life.  The veteran was advised to 
continue his use of a cane.  

At a March 1999 hearing before a RO hearing officer, the 
veteran complained of left knee stiffness and pain.  He 
stated that anytime he bends his knee he experiences pain.  
He indicated that he was not taking any medication for this 
disability as medication affected his hiatal hernia.  
Similarly, he was not receiving any present treatment for his 
left knee disability.  He stated that he feels his knee slips 
if he does not have an ACE bandage on it and that he needs to 
brace himself with a walking stick.  He was employed doing 
"a little security."  

After a review of the evidence, the Board finds that the 
criteria for an increased disability rating under Diagnostic 
Code 5257 is not warranted.  The evidence does not show that 
the veteran has severe recurrent subluxation as contemplated 
by a 30 percent disability rating.  As indicated above, the 
veteran's July 1990 and February 1998 VA examination report 
as well as his August 1998 private medical record indicate 
that his left knee was stable.  

Similarly, the criteria for an increased disability rating 
under Diagnostic Code 5256 is not warranted as the evidence 
does not show that the veteran has ankylosis of his left 
knee.  On the contrary, the February 1998 VA examination 
report indicates that he did not have ankylosis.  

Range of motion recorded during the examination show 0 to 121 
degrees of motion.  
As the veteran's range of motion is not limited to 15 degrees 
of flexion or 20 degrees of extension, an increased 
disability rating under either Diagnostic Code 5260 or 5261 
is not warranted. 

The Board notes that an increased disability rating under 
Diagnostic Code 5262 is unwarranted.  While he uses an ACE 
bandage for support of his left knee, the evidence does not 
show that the veteran has nonunion of the tibia and fibula 
with loose motion requiring a brace.  Accordingly, a 30 
percent disability rating under Diagnostic Code 5262 is not 
warranted.

The Board acknowledges that the evidence shows persistent 
complaints by the veteran of functional impairment, 
accompanied by pain.  These complaints are significant, not 
only in view of the rating criteria, whereby impairment as 
manifested by recurrent attacks is to be considered in 
determining the appropriate disability level, but also with 
regard to regulatory provisions stipulating that functional 
impairment is to be considered in determining the degree of 
orthopedic disability.  See 38 C.F.R. §§  4.40 and 4.45 
(1999); see also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  It must be emphasized, however, that 
functional impairment, and concomitantly reports of recurrent 
attacks, must be supported by "adequate pathology."  While 
his latest VA examination noted objective evidence of 
weakness and tenderness of the left knee with slight guarding 
of movement, there was no painful motion, edema, effusion, 
instability, redness, heat, or abnormal movement.  Moreover, 
the 1998 examination found functional limitation but not due 
to pain.  Based on the evidence, the Board must find that any 
functional impairment resulting from the veteran's 
degenerative joint disease of the left knee is sufficiently 
compensated by the 20 percent rating currently in effect. 

In brief, the preponderance of the evidence is against the 
veteran's claim for an increased rating for degenerative 
joint disease of the left knee as the diagnostic criteria for 
an increased rating for this disability are not satisfied.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5256, 5257, 
5260, 5261, 5262 (1999).

B.  Left Knee Scar

The veteran's left knee scars are currently evaluated under 
Diagnostic Code 7804.  These criteria provide for a 10 
percent disability rating for scars that are superficial, 
tender and painful on objective demonstration.  A rating in 
excess of 10 percent is not provided for under these 
criteria.  

Under Diagnostic Code 7805, scars are to be rated as 
limitation of function of part affected.  However, the 
evidence does not show that the veteran's left knee scars 
result in limitation of function of the left knee.  On the 
contrary, the report of the veteran's most recent VA 
examination indicates that his scars result in no limitation 
of function.  Moreover, the clinical evidence does not show 
that more than one of the scars is tender and painful.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for left knee scars as the diagnostic criteria for an 
increased rating for this disability are not satisfied.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, § 
4.118 Diagnostic Codes 7804, 7805  (1999).

C.  Extraschedular Consideration

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of extraschedular ratings 
under 38 C.F.R. § 3.321(b)(1) (1999).  This regulation 
provides that, to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).


ORDER

An increased disability rating for post-traumatic 
degenerative changes of the left knee, currently evaluated as 
20 percent disabling, is denied.

An increased disability rating for scars of the left knee, 
currently evaluated as 10 percent disabling, is denied.  



		
	MARK W. GREENSTREET 
	Veterans Law Judge
	Board of Veterans' Appeals



 

